Blandford, Justice.
[A fi. fa. in favor of Thornton, ordinary, for use of Sanders, against Willis, was levied on certain personalty, which was claimed by the wife of the defendant as an exemption set apart to her under the constitution of 1868. The case was submitted to the presiding judge ou an agreed statement of facts, to the elfect that Willis was appointed guardian of the usee, Sanders, prior to the adoption of the constitution of 1868 and gave bond as such. There was an estate belonging to the ward, but it was not reduced to possession until after the adoption of that constitution. This fi. fa. is based on a judgment which was rendered in a suit on the guardian’s bond. The court held the property subject, and claimant excepted.]